Citation Nr: 0336578	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


REMAND 

The veteran served on active duty from September 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   

In a May 2001 statement, a private physician reported 
treating the veteran for low back symptoms for fifteen years, 
but the records have not been obtained.  

The United States Court of Appeals for the Federal Circuit 
invalidated the response period for submitting information or 
evidence to substantiate a claim, which was cited in a 
September 2001 letter and the September 2002 statement of the 
case, addressing the Veterans Claims Assistance Act of 2000 
(VCAA), as inconsistent with the statutory one-year period 
provided for response.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  

For the above reasons, the Board determines that additional 
procedural and evidentiary development is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.

2.  Ask the veteran to identify the 
specific month and year of his in-service 
injury and where he was treated and for 
how long.  If the information is 
sufficient, request the records of the 
Surgeon General's Office and the clinical 
records of inpatient treatment for the 
facility the veteran identifies. 

3.  Obtain the medical records from S. A. 
Rampey, M.D., 11082 N. Radio Station Rd., 
Seneca, South Carolina 29678. 

4.  If the additional evidence 
establishes a current diagnosed 
disability or persistent or recurrent 
symptoms of disability, and indicates 
that the claimed disability may be 
associated with an injury in service, 
schedule the veteran for a VA 
examination.  The examiner is asked to 
respond to the following questions. 

a.  What is the diagnosis of any 
current back disability?

b.  If the veteran has a current 
disability, is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that it is the 
resulting of an injury in service, 
which the veteran has described as 
being hit by a falling timber (18' x 
14" x 4.5")?

5.  After the above development, 
adjudicate the claim.  If the benefit 
sought is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




